Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 08/08/2018 is a 371 of PCT/US2017/017603  filed on 02/13/2017 which claims priority to the provisional applic. 62/296,823 filed on 02/18/2016.
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.  
Claims 29-36 are pending in the instant application. Claims 29-36 are being examined herewith.
Applicant's arguments with respect to claims 1-2, 4-6, 8, and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated over Khan et al. (WO 2013142396 -IDS) is persuasive in view of amendment made to the claims. The rejection is herewith modified.  
The arguments point to the newly amended claims and the limitations which are addressed in the rejections below. 
Applicant's arguments with respect to claims 1-2, 4-6, 8, and 11-17 under 35 U.S.C. 103 as being obvious over Khan et al. (WO 2013142396 -IDS ) in view of Lespine et al. (WO 2013057222 A2) is persuasive in view of amendment made to the claims. The rejection is herewith modified.  
The arguments point to the newly amended claims and the limitations which are addressed in the rejection below. 
Applicant's arguments with respect to claims 1-2, 4-6, 8, and 11-17 under 35 U.S.C. 103 as being obvious over Khan et al. (WO 2013142396 -IDS ). in view of Lespine et al. (WO 2013057222 A2) and McCann et al.  (US 5373005 A) is persuasive in view of amendment made to the claims. The rejection is herewith modified.  
The arguments point to the newly amended claims and the limitations which are addressed in the rejection below. 
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (WO 2013142396 -IDS ) in view of Zhu et al. (Discovery of Cyclic Acylguanidines as Highly Potent and Selective β-Site Amyloid Cleaving Enzyme (BACE) Inhibitors: Part I - Inhibitor Design and Validation. J. Med. Chem. 2010, 53, 951– 965,  DOI: 10.1021/jm901408p ), and McCann et al.  (US 5373005 A).

The claims are examined to the extent that they read on: a method for treating a Plasmodium infection, or for treating malaria, wherein the Plasmodium strain is drug resistant, consisting of administering to a subject in need of such treatment a therapeutically effective amount of a compound, and a pharmaceutically acceptable carrier, said compound having the structure  listed.
Khan et al. teaches the formula
    PNG
    media_image1.png
    201
    487
    media_image1.png
    Greyscale

wherein :
n and m are each an integer independently selected from 0 to 2; W is selected from the group consisting of-C(O)- and -S(0)2-; ring A is selected from the group consisting of phenyl, heteroaryl, and heterocycloalkyl; -L1- is a divalent moiety selected from the group consisting of 
 -C(0)-N(RL1)-CH(RL2)-, 
    PNG
    media_image2.png
    71
    320
    media_image2.png
    Greyscale

wherein RL1 and RL3 (when present) are each independently selected from the group conisisting of H and methyl; RL2 is selected from the group consisting of H, -(Ci-C6)alkyl, -(C Ce^eteroalkyl, and , -(C C3)alkyl-N(RL4)C(0)RL5; RM is selected from the group consisting of H and -(Ci-C3)alkyl; RL5 is selected from the group consisting of H, -(Ci-C3)alkyl, -0(C1-C3)alkyl, and -OH; each R1 (when present) is independently selected from the group consisting of halo, -CN, -(d-C6)alkyl, -(CrC6)alkoxy, -(C!-C6)haloalkyl, -NHS(0)2alkyl, and -N((C]-C6)alkyl)S(0)2alkyl; each R2 (when present) is independently selected from the group consisting of halo, -CN, -(Ci-C6)alkyl, -(Ci-C6)haloalkyl, -NHS(0)2alkyl, and -N((CrC6)alkyl)S(0)2alkyl; R3 and R4 are each independently selected from the group consisting of H, F and alkyl, wherein said alkyl of R3 is unsubstituted or substituted with from 1-2 groups independently selected from the group consisting of halo, hydroxyl and alkoxy;R5 is selected from the group consisting of H, -(C1-C6)alkyl, -(CrC6)haloalkyl, and phenyl;R6 is selected from the group consisting of H, -(Q-C^alkyl, cyclopropyl, cyclobutyl, and cyclopentyl, wherein each of said alkyl and said cyclopropyl, cyclobutyl, and cyclopentyl of R6 is unsubstituted or substituted with from 1-2 groups independently selected from the group consisting of halo, hydroxyl, and alkoxy; and R7 is selected from the group consisting of H, -(C)-C6)alkyl, and cyclopropyl, wherein each of said alkyl and said cyclopropyl of R7 is unsubstituted or substituted with from 1-2 groups independently selected from the group consisting of halo, hydroxyl, and alkoxy as renin inhibitors and/or for the treatment and prevention of various pathologies related thereto. Specifically, the reference teaches compound 4-a. 

    PNG
    media_image3.png
    202
    508
    media_image3.png
    Greyscale
"Patient" includes both human and non-human animals. Non-human animals include those research animals and companion animals such as mice, rats, primates, monkeys, chimpanzees, great apes, canine (e.g., dogs), and feline (e.g., house cats). Also included are solid form preparations that are intended to be converted, shortly before use, to liquid form preparations for either oral or parenteral administration. Such liquid forms include solutions, suspensions and emulsions. Combinations of the compounds of the invention together with one or more additional pharmaceutically active agents are also provided.
While the reference teaches aspartic proteases, including renin, beta-secretase (BACE), Candida albican secreted aspartyl proteases, HIV protease, HTLV protease, and plasmepsins I and Π, are implicated in a number of disease states and that Plasmodium falciparum uses plasmepsins I and Π to degrade hemoglobin, the reference fails to specify the treatment of a drug resistant Plasmodium infection, or for treating malaria.  
However, Zhu et al. teaches iminoheterocycles that are established druggable motif with high bioavailability and CNS penetration. The reference teaches the iminoheterocycles “will likely find applications beyond BACE-1 inhibition in areas of other aspartyl proteases such as renin and plasmepsins.”
McCann et al. teaches treatment of drug-resistant plasmodium infections by administration of a combination of desipramine and chloroquine.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat resistant plasmodium with iminopyrimidinones in combination with another drug. The motivation to treat resistant plasmodium with an iminopyrimidinone  and combination treatment is because of the teaching of Khan et al. that aspartic proteases, including renin, beta-secretase (BACE), Candida albican secreted aspartyl proteases, HIV protease, HTLV protease, and plasmepsins I and Π, are implicated in a number of disease states and that Plasmodium falciparum uses plasmepsins I and Π to degrade hemoglobin and that Combinations of the compounds of the invention together with one or more additional pharmaceutically active agents are also provided; and further, that Zhu et al. teaches iminoheterocycles “will likely find applications beyond BACE-1 inhibition in areas of other aspartyl proteases such as renin and plasmepsins.” Hence, a skilled artisan would have had reasonable expectation of successfully treating drug-resistant plasmodium infections with the iminoheterocycle aspartyl proteases such as renin and plasmepsins in combination with a second drug. 	

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (WO 2013142396 -IDS ) in view of Zhu et al. (Discovery of Cyclic Acylguanidines as Highly Potent and Selective β-Site Amyloid Cleaving Enzyme (BACE) Inhibitors: Part I - Inhibitor Design and Validation. J. Med. Chem. 2010, 53, 951– 965,  DOI: 10.1021/jm901408p ), McCann et al.  (US 5373005 A), as applied to claims 29-35 and further in view of  Lespine et al. (WO 2013057222 A2). 
Khan et al., Zhu et al., and McCann et al.  are as discussed above.
Khan et al., Zhu et al., and McCann et al.  do not specifically teach the compound combinations of the claims. 
Lespine et al. teaches an anti -plasmodium  are quinine or chloroquine.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat plasmodium with a combination of drugs. The motivation comes from the teaching of Khan et al. that combinations of the compounds of the invention together with one or more additional pharmaceutically active agents are also provided and further from Lespine et al.  that quinine or chloroquine are anti-plasmodiums.  Hence, a skilled artisan would have had reasonable expectation of successfully treating plasmodium infections with the combination. 
Conclusion
No claims allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627